Citation Nr: 9902215	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1997.  A statement of the case was issued in June 
1997, and a substantive appeal was received that same month.


FINDING OF FACT

There is no medical evidence of a nexus between current back 
disability and the veterans period of active military 
service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
back disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Veterans 
Appeals (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veterans 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well-grounded 
if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

The evidence of record clearly includes a medical diagnosis 
of current disability so as to meet the first Caluza 
requirement for a well-grounded claim.  A June 1987 private 
medical record includes diagnoses of low back disorders, and 
VA examination in December 1996 resulted in a diagnosis of 
chronic lower back pain syndrome secondary to injury.  

Further, for purposes of determining the well-groundedness of 
the veterans claim, the Board accepts the veterans lay 
averment regarding an inservice back injury.  Caluza.  In 
fact, service medical records include several clinical 
records dated in November 1966 documenting severe low back 
pain secondary to paraspinal muscle spasm.  [While it appears 
that a pre-service back problem was reported as history at 
the time of the veterans entrance examination, the Board 
proceeds on the basis that the November 1966 treatment was 
for a separate inservice injury as claimed by the veteran.]

However, while the record shows current low back disability 
and inservice back symptomatology, what is missing is medical 
evidence to link the inservice back symptoms to the current 
back disability.  There is no medical evidence showing a 
continuity of back symptomatology to establish the necessary 
nexus.  In fact, it would appear that the November 1966 back 
condition was acute in nature as demonstrated by the fact 
that no pertinent complaints or clinical findings of back 
pathology were documented for the remaining one and one and 
one-half years of the veterans military service.  
Significantly, at the time of discharge examination in May 
1968, the veteran denied recurrent back pain, and his spine 
was clinically evaluated as normal.  

The Board notes that post-service medical records do document 
that the veteran sought medical treatment in November 1968, 
July 1969, October 1972, and May 1973.  However, there are 
apparently no existing medical records showing that any such 
treatment was for any low back disorder(s).  A July 1969 X-
ray report pertaining to the cervical spine is of record, but 
it shows that pathology of the cervical spine was not 
radiographically identified.  The October 1972 medical 
treatment was apparently for an abrasion of the right eye.  
While a may 1973 medical record listing various visits in 
1972 and 1973 is of record, the only reference to any back 
problems is a May 1973 listing to acute strain of the left 
back muscles.  However, this entry only shows pertinent back 
symptoms approximately five years after discharge.  

There is also of record a June 1987 letter from David A. 
Wong, M.D.  However, in this letter Dr. Wong only documents 
treatment in 1985 (many years after service) for back 
complaints related to an August 1985 work-related injury.  
The letter includes no reference to any inservice back 
problems or ongoing back complaints prior to 1985.  In fact, 
the veteran related the onset of his problems to the 1985 
injury.  

Finally, there is nothing in the December 1996 VA examination 
report which can reasonably be construed as linking the 
veterans current back disability to service.  The reported 
diagnosis of chronic lower back pain secondary to injury 
clearly refers to the 1985 injury which the VA examiner noted 
resulted in back surgery.  

After reviewing the record, the Board must also find that 
there is no medical opinion linking any continuity of low 
back symptoms reported by the veteran to a current low back 
disability so as to permit a finding of a well-grounded claim 
under Savage.

The Board recognizes the veterans assertions.  Further, the 
Board acknowledges a March 1997 statement from the veterans 
mother to the effect that the Army had sent her a release to 
sign as to the veterans inservice injury.  She also 
indicated that the veteran had experienced problems with his 
back ever since that time.  However, as noted earlier, where 
the determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well-grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).  It has not been shown that the 
veteran or his mother are qualified to render opinions as to 
medical causation.

In sum, the veterans claim must be viewed as not well-
grounded for lack of medical evidence linking current back 
disability to his period of military service. The Board is 
unaware of any information in this matter that would put VA 
on notice that any additional relevant evidence may exist 
that, if obtained, would well ground the veterans claim.  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App.69, 77-78 (1995).  
Further, the Board also views the above discussion as 
sufficient to inform the veteran of the element necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.  
Moreover, in reaching its determinations, the Board 
recognizes that the RO appears to have denied the veterans 
claim on the merits, while the Board has concluded that the 
claim is not well-grounded.  However, the Court has held that 
when an RO does not specifically address the question 
whether a claim is well-grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board notes at this point that the veterans 
representative, in various statements submitted during the 
course of this appeal, has advanced procedural objections 
essentially concerning the duty to assist found in 
38 U.S.C.A. § 5107(a).  However, the United States Court of 
Appeals for the Federal Circuit, in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) held that only a person who has 
submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps, p. 1468-69.  
In this regard, the Board finds that there is no basis for 
granting the representatives request for another VA 
examination in this case.  

As to the attorneys request for an independent expert 
medical opinion, 38 C.F.R. § 3.328 provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA..  The Board finds that the veterans current 
claim does not involves medical evidence indicating that the 
issue is either complex or controversial as to justify a 
request for an independent medical opinion.  


ORDER

The veterans claim of entitlement to service connection for 
back disability is not well-grounded.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
